department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend u dollar amount v dollar amount w year x scholarship y scholarship z company dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate two employer-related scholarship programs x and y your purpose is to provide financial assistance to young people who show a desire to continue their formal education you provide financial support to local area schools that support and promote science technology engineering and mathematics stem education opportunities in your local communities you also support other worthwhile family centered activities that improve the quality of life for all within your communities letter catalog number 58263t the purpose of x is to award high school seniors who have demonstrated high academic performance leadership and participation in high school and community activities an educational scholarship the scholarship is for v dollars per year and is renewable for up to three years for a total of four years students receiving this award must be enrolled in a full-time post-secondary study program that will lead to a baccalaureate bachelor’s degree from an accredited educational_institution the purpose of y is to award high school seniors a one-time u dollars award for students who will be enrolled in any post- secondary study program at an accredited educational_institution including a technical school vocational school or a certification or apprenticeship program selection criteria may include motivation to succeed leadership and participation in school and community activities significant improvement in high school attendance and or gpa overcoming a significant obstacle and work experience scholarship applications will be promoted and solicited by the information on your webpage you will also provide information on the scholarship program to z employees directing them to your website for more information each scholarship applicant will be required to submit a scholarship application and a complete grades transcript the application includes a brief essay and references awards under this program will be provided to children of employees of z employees must have been employed at least one year at z for their children to be eligible you impose identifiable minimum requirements for scholarship eligibility related to the purposes of the scholarship program eligibility criteria for the scholarships include the applicant must be currently enrolled in his or her final year of high school secondary school the applicant must be planning to enroll in full-time study at a college university two- year college vocational-technical school or certification or apprenticeship program certification or apprenticeship programs must be sponsored by an accredited educational_institution including vocational- technical schools applicants may only apply for x or y and not both an independent selection committee composed of persons unrelated to you and z reviews all scholarship applications and awards the scholarships based on the following criteria e e e academic performance motivation for pursuing education reference letters demonstrated financial need letter catalog number 58263t you also provided numerical data relating to the scholarships awarded in w you demonstrated you met the safe_harbor standard under section dollar_figure of revproc_76_47 by applying the facts_and_circumstances_test as described in sec_4 you will maintain case histories showing recipients of your awards including names addresses purposes of awards amount of each grant manner of selection and relationship if any to officers trustees or donors of funds to you relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for awards made under your program you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate stops to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 letter catalog number 58263t you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won’t exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent letter catalog number 58263t e e e e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records sincerely if you have questions please contact the person listed at the top of this letter jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
